                     UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION


 In re:                                            Case No. 09-48019-mlo

 Calvin Bowden,                                    Chapter 7
 Linda Bowden,
                                                   Hon. Maria L. Oxholm
      Debtors.
 _________________________________/

               EX PARTE MOTION FOR ORDER REOPENING CASE
          Andrew R. Vara, United States Trustee, for his Motion for Order Reopening

Case, states as follows:

          1.    The Debtors filed this Chapter 7 case on March 18, 2009.

          2.    Timothy J. Miller was appointed and acted as the chapter 7 Trustee in

this case.

          3.    On July 14, 2009, the debtors received a discharge. On July 17, 2009,

the Court entered an order closing this case.

          4.    Wells Fargo has informed the former trustee that a pre-petition asset

exists. Publicly available information reveals that this asset is likely a refund for

unnecessary force-placed auto insurance policies imposed by Wells Fargo over

about an 11 year period.

          5.    Under 11 U.S.C. § 350(b), a closed case may be reopened to administer

assets, to accord relief to the debtor, or for other cause. Under F.R.Bankr.P. 5010,


  09-48019-mlo      Doc 19   Filed 06/23/20   Entered 06/23/20 10:14:22    Page 1 of 5
the Court shall order the appointment of a trustee by the United States Trustee in a

reopened chapter 7 case if “necessary to protect the interests of creditors and the

debtor or insure efficient administration of the estate.”

      6.     This bankruptcy case should be reopened and a trustee should be

appointed to administer the bankruptcy estate’s interest in the pre-petition asset for

the benefit of the estate’s creditors.

      7.     Therefore, the United States Trustee submits that cause exists to reopen

this bankruptcy case.

      8.     The United States Trustee also requests that the fee to reopen this case

be exempt because this motion is filed by the United States Trustee, a federal agency.




                                              2
  09-48019-mlo     Doc 19    Filed 06/23/20       Entered 06/23/20 10:14:22   Page 2 of 5
     WHEREFORE, the United States Trustee requests that this Court enter the

attached Order Reopening Case.

                                                Respectfully submitted,

                                                ANDREW R. VARA
                                                UNITED STATES TRUSTEE
                                                Regions 3 and 9


                                     By:         /s/ Paul J. Randel
                                                Assistant United States Trustee
                                                Office of the U.S. Trustee
                                                211 West Fort St - Suite 700
                                                Detroit, Michigan 48226
                                                (313)226-4541
                                                Paul.Randel@usdoj.gov
                                                [P58419]
Dated: June 23, 2020




                                          3
 09-48019-mlo   Doc 19   Filed 06/23/20       Entered 06/23/20 10:14:22   Page 3 of 5
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 In re:                                           Case No. 09-48019-mlo

 Calvin Bowden,                                   Chapter 7
 Linda Bowden,
                                                  Hon. Maria L. Oxholm
      Debtors.
 _________________________________/

                            ORDER REOPENING CASE
          THIS MATTER came before the Court on the United States Trustee’s
Motion for Order Reopening Case. Cause has been established. The Court being
sufficiently advised in the matter,
          IT IS THEREFORE ORDERED that this case is REOPENED.
          IT IS FURTHER ORDERED that a Trustee must be appointed by the
United States Trustee to protect the interests of creditors and to ensure the efficient
administration of this case.
          IT IS FURTHER ORDERED that the fee to reopen this case is exempt.
          IT IS FURTHER ORDERED that the Trustee has until August 1, 2020, to
initiate action to administer the asset described in the Motion, or to file a report of
no distribution if the trustee determines it appropriate.




  09-48019-mlo     Doc 19   Filed 06/23/20   Entered 06/23/20 10:14:22   Page 4 of 5
                    UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

In re:                                               Case No. 09-48019-mlo

Calvin Bowden,                                       Chapter 7
Linda Bowden,
                                                     Hon. Maria L. Oxholm
     Debtors.
_________________________________/


                             CERTIFICATE OF SERVICE
         I hereby certify that on June 23, 2020, I served copies as follows:
1.       Documents Served:                      Ex Parte Motion for an Order
                                                Reopening Case and Certificate of
                                                Service.
2.       Served Upon:                           Calvin and Linda Bowden
                                                1710 Knowles
                                                Ypsilanti, MI 48198

3.       Method of Service:                     First Class Mail

                                                  ANDREW R. VARA
                                                  UNITED STATES TRUSTEE
                                                  Regions 3 and 9
                                          By:      /s/ Keith Flood
                                                  Paralegal
                                                  Office of the U.S. Trustee
                                                  211 West Fort St - Suite 700
                                                  Detroit, Michigan 48226
                                                  (313) 226-4529
                                                  Keith.F.Flood@usdoj.gov
Dated: June 23, 2020




 09-48019-mlo       Doc 19    Filed 06/23/20    Entered 06/23/20 10:14:22   Page 5 of 5
